Filed 10/22/21 In re A.T. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re A.T., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076758

          Plaintiff and Respondent,                                      (Super.Ct.No. J286358)

 v.                                                                      OPINION

 T.T.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Megan Turkat-Schirn, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Michelle D. Blakemore, County Counsel, and Svetlana Kauper, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
                                      INTRODUCTION

       Defendant and appellant T.T. (father) is the father of A.T. (hereinafter A.T. or the

child). Father appeals from a juvenile court’s interim order reducing his visits to once a

week, supervised, prior to the contested six-month review hearing. We affirm.

                              PROCEDURAL BACKGROUND

       On August 24, 2020, the San Bernardino County Children and Family Services

(CFS) filed a Welfare and Institutions Code1 section 300 petition alleging that the child,

who was two months old at the time, came within the provisions of subdivisions (a)

(serious physical harm), (b) (failure to protect), and (j) (abuse of sibling). The petition

alleged that both father and the child’s mother D.T. (mother)2 repeatedly struck the

child’s half sibling, J.T., with a belt, which resulted in her crying and experiencing pain,

and that such conduct placed the child at risk of physical abuse.

       The social worker filed a detention report stating that CFS received a referral

alleging physical abuse and general neglect of J.T., who was 10 years old, by mother and

her live-in boyfriend, father. The referral stated that while father’s biological daughter,

Al.T., was visiting, she heard J.T. “getting beat and crying all day.” The referral further

stated that, when J.T. breaks the house rules, she “gets beat.” On one occasion, J.T. got a

snack without permission, and mother and father “were heard taking turns hitting” her

with a belt.


       1All further statutory references will be made to the Welfare and Institutions
Code unless otherwise noted.

       2   Mother is not a party to this appeal.
                                               2
       The social worker met with the family and was informed that father and mother

(the parents) had lived together for three years. Mother reported that, since having A.T.,

J.T. frequently got into trouble and needed to be disciplined. Mother said that she

disciplined her by sending her to her room and not allowing her to play with toys. She

admitted that she spanked J.T. with a belt, on the bottom, over her clothing. Father stated

he disciplined J.T. the same way. The social worker discussed appropriate discipline and

the importance of father not using physical discipline with J.T. since she was not his

biological daughter. The parents immediately responded that they were a family, and

they would continue to discipline both children.

       The social worker interviewed J.T. She appeared timid and nervous and assured

the social worker multiple times that everything was okay in the home. She blamed

herself for the current situation, saying it was her fault mother spanked her. She said she

got in trouble for not “doing stuff right away,” and said she had a difficult time following

rules. J.T. confirmed that the parents disciplined her by hitting her on the bottom, over

her clothing, and she denied seeing any marks or bruises.

       The social worker also interviewed Al.T., who said she was spending two weeks

in father’s home and would hear the parents disciplining J.T. She said she could hear J.T.

scream. She said she believed the parents were hitting J.T. with a belt, as she would

observe J.T. come into the room to pick up the belt before she heard her screaming. Al.T.

reported hearing J.T. get spankings more than once a day. She gave examples of house

rules, including not going in the kitchen without permission and not stepping on the green



                                             3
carpet that separated the kitchen and dining area from the living room. Al.T. denied ever

seeing marks or bruises on J.T. after she was spanked.

       The social worker recommended that the child and J.T. (the children) be detained

in the home of the maternal grandparents, in the custody of CFS. She further

recommended visitation supervised by the county agency or delegate, once a week for

two hours.

       The court held a detention hearing on August 25, 2020. Father requested that the

caregivers be assessed to supervise visits since he wanted to visit more than once a week

for two hours. Counsel for the children asked for there to be no contact between father

and J.T., given the alleged abuse. Counsel stated, “So I don’t know how they will

facilitate multiple visits, whether it be at the CFS office or the grandmother’s house, but I

would ask for that separate visit.” Thus, the court ordered father not to have contact with

J.T., but said that order could be subject to change through counseling. It added, “And

that may mean that the caregiver won’t be able to supervise his visits. I mean, I suppose

if the caregiver’s protective, she might be able to supervise Mom’s visits, but that could

mean they couldn’t visit together. It’s too complicated to try to separate that out. And so

in other words, Dad’s visit with his daughter couldn’t occur with the caregiver. So the

simplest way is what [the child’s counsel] said. If it is possible for Mom to have

additional visits, and Dad’s not there, I am okay with that.” The court detained the

children in the care of the maternal grandparents and ordered supervised visitation

between father and the child, and mother and the children, to be one time a week for two



                                              4
hours.3 It authorized CFS to increase the frequency and duration and delegate

supervision.

       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on September 10, 2020,

recommending that the court find the serious physical harm allegation under section 300,

subdivision (a), not true, but find true the allegation that the parents struck the child’s half

sibling, J.T., with a belt (b-3, j-3). The social worker further recommended that the

children be removed from the parents’ custody and the parents be provided with

reunification services.

       The social worker interviewed father on September 5, 2020. He said he had been

in a relationship with mother for about three years and had lived with her for about eight

months. He considered J.T. to be his daughter and had been her primary caregiver since

he and mother moved in together, because mother was often working or out of the home.

As to discipline, father said he was clear about his expectations and would give four

warnings, would send J.T. to her room, and, if those measures did not work, would give

no more than two strikes with a “golfing” belt, over her clothing. His understanding was

that physical discipline was allowed as long as it did not bruise or injure a child.

       The social worker opined that the prognosis for reunification with the parents was

positive, based upon their willingness to engage in services. Case plan services were

discussed with them, including individual therapy, family therapy, and parenting



       3   We note that this appeal does not concern J.T.
                                               5
education classes. The social worker noted they had already initiated the parenting

classes. It was recommended that only mother and J.T. engage in family therapy at first,

as it appeared J.T. did not have a secure attachment to mother. The social worker

recommended that father join the family therapy once there was positive progress. The

social worker recommended the court find father to be the child’s presumed father.

       Regarding father’s visitation, the social worker noted that at the detention hearing

the court ordered supervised visitation between father and the child once a week for two

hours, with authority to increase the frequency and duration. The social worker reported

that supervised visitation was actually being scheduled for twice a week for two hours as

of the writing of the report, with no reported issues or concerns. Visitation was arranged

to be supervised by the maternal grandmother in the parents’ home. The social worker

recommended the court now order visitation between father and the child to be twice a

week for two hours, unsupervised, with authority to increase to overnights and weekends

and to determine the location, as long as no corporal punishment was used. The social

worker additionally recommended that the no-contact order between father and J.T. be

lifted, and authority be granted for father to join family therapy between mother and J.T.,

if or when appropriate.

       As to mother’s visitation, the court also previously ordered supervised visitation

once a week, with authority to increase frequency and duration. Supervised visits were

being scheduled twice a week for her, with no reported issues or concerns. The social

worker reported that visitation had been arranged to be supervised by the maternal

grandmother in her home. The social worker recommended that the court now order

                                             6
visits twice a week, unsupervised, at the maternal grandmother’s home, with the

condition that no corporal punishment be used.

       The court held a jurisdiction/disposition hearing on September 15, 2020. Both

mother and father submitted on the petition. The court dismissed the allegation of serious

physical harm, sustained the petition, and declared the children dependents of the court.

County counsel requested the court to lift the no-contact order regarding father and J.T.

for future purposes, such as conjoint therapy with mother, but not necessarily for visits.

Counsel for the children confirmed and added that she was fine with future unsupervised

visits with J.T. perhaps after counseling, but asked for “any further liberalization be in

accordance with the standing order and to include progress reports.” The court agreed

and adopted the social worker’s recommended findings and orders, which included

unsupervised visits between father and the child, two times a week for two hours. The

court set a six-month review hearing for March 15, 2021.

       Six-Month Status Review

       On March 8, 2021, the social worker filed a status review report, recommending

that the children remain in their placement with the maternal grandparents and that

reunification services be continued. The social worker reported that the parents

continued to live together. She further reported that father completed his parenting

program and individual counseling on December 8, 2020, but had not participated in

family therapy due to J.T. needing to participate in her own counseling prior to

participating in therapy with the parents. A new referral for additional individual

counseling and parenting was initiated for father.

                                              7
       The social worker also reported that during that period the parents were ordered to

have separate, unsupervised visits with the children. Specifically, mother was ordered to

have unsupervised visits with them at the maternal grandparents’ home twice a week for

two hours, and father was ordered to have unsupervised visits just with the child twice a

week for two hours. On February 23, 2021, the social worker asked father who picked

the child up for his visits, and he said he and mother did. He stated that since they lived

in the same house, he “shared his visiting time with her.” The social worker reminded

him that the visits were specifically for him to spend quality bonding time with the child,

and mother had her own visitation schedule. Father told the social worker that it was his

time, and he wanted to have mother there during his visits. The social worker

commented that father was ignoring what the court ordered regarding their visitation

schedules.

       Since the visits were unsupervised, the social worker received information from

the maternal grandmother about them. The grandmother reported that in the beginning,

she used to take the child to father’s place for his visits and pick her up afterward. Then,

mother always picked up and dropped off the child for father’s visits. Father

occasionally came to pick up the child with her, but he never came inside. He just

remained in the car. The social worker opined that mother was the one who was feeding

the child, changing her diapers, and attending to her during father’s visits, and that father

was simply present for the visits.

       Additionally, the maternal grandmother reported that on February 20, 2021,

mother came to pick up the child for father’s visit. When the maternal grandmother

                                              8
opened the door, she saw father sitting in the passenger’s side of the car, with J.T. sitting

on his lap, talking to him. Upon realizing that the maternal grandmother saw them, J.T.

immediately got off of his lap. Thus, the social worker recommended that the court

continue the parents’ services, and that visits return to being supervised for both parents.

       The social worker further reported that the parents presented themselves well

during their services but had not demonstrated that they benefitted from them. They felt

that just using physical discipline was not a good enough reason to remove the children

from their care, since they left no bruises or marks. The social worker specifically noted

that father minimized his role in the abuse of J.T., as he pointed out that the abuse

consisted of only two lashes and did not leave any marks or bruises.

       Moreover, the social worker stated that even though the parents completed their

services, neither of them considered issues concerning J.T.’s behavior and the possibility

of her mental or emotional issues in order to understand how to appropriately discipline

her. The social worker further noted that father had a history of depriving his previous

live-in girlfriend’s daughter of getting food from the refrigerator, and now the story

seemed to be repeating itself with him punishing J.T. for getting food from the kitchen

without permission. The social worker was also concerned because J.T. was blaming

herself for CFS’s involvement with the family, when she was, in fact, the victim.

       The social worker filed an informational memorandum on March 15, 2021, and

reported that she spoke with father on March 11, 2021, regarding the physical discipline

used on J.T. He said he and mother had used the physical discipline only twice and had

stopped two months prior to Al.T. coming to visit. Father denied using physical

                                              9
discipline on J.T. while Al.T. was visiting. He said Al.T. heard J.T. screaming while she

was having a temper tantrum, and that Al.T. just assumed J.T. was hit with a belt because

J.T. told her she was. However, Al.T. never witnessed J.T. being hit by father or mother.

The social worker asked father what he planned to do differently for future disciplining,

and he said he would use the same approach that he and mother had been using, such as

talking and time outs.

       The court held a six-month review hearing on March 15, 2021. At the outset, the

court asked if the parties were submitting on the continuation of services, and father’s

counsel asked to set the matter contested. He also asked for any records of the visits,

even though they had been unsupervised. Counsel for the children was in agreement with

the current recommendations and asked the court to make an interim order for supervised

visits, based on information contained in the report and because the parents were

violating the prior court order by visiting together. Father’s counsel objected to making

the visits supervised at that point. The court clarified that the children’s counsel was

asking for both parents’ visits to be supervised, and he said yes since they were both in

violation. Mother’s counsel then objected, as well. The court ordered the following: “If

parents become in compliance with the orders, maybe we can get back on track by the

trial, but I will revert visits back to supervised once a week for two hours. Mother and

father to visit separately unless there is progress in programs, and there is some sort of

therapy the parents are involved in, and the social worker has time to investigate the

safety of them visiting together. At which time, by standing orders, I would require that

they notify Minors’ counsel of the intent to let them visit together. So there’ll be

                                             10
authority for them to progress. They don’t have to wait until May 24th as long as they do

what they need to do. [¶] The Department needs to work with them because there is still

family reunification services.” The court then set the next hearing for May 24, 2021.

                                       DISCUSSION

        The Court Did Not Abuse its Discretion in Modifying the Visitation Order

       Father argues the court abused is discretion in issuing the interim visitation order

pending the May 24, 2021 hearing, thereby reverting his visits to being supervised, once

a week, and ordering them to be separate from mother’s visits. He contends the order

was an abuse of discretion since there was no showing these restrictions were relevant or

necessary to protect the child’s well-being. He had been consistently visiting with her,

with no reported concerns. He additionally claims that restricting his visits to one time of

week deprived him of reasonable services. We see no abuse of discretion.

       At the outset, we note respondent’s argument that the interim order made prior to

the contested section 366.21, subdivision (e), hearing set for May 24, 2021, was arguably

an interlocutory order that “was not appealable until the court made the ultimate

determination at the trial.” In other words, respondent claims the appeal is premature.

However, the court made the visitation order at issue at the six-month review hearing on

March 15, 2021. At periodic review hearings under section 366.21, “the court has the

statutory power to order that reunification services, including visitation, be offered,

modified, continued, or, under narrowly limited circumstances, terminated.” (In re

Natasha A. (1996) 42 Cal.App.4th 28, 35.) A court’s order, made after the dispositional



                                             11
hearing, is appealable. (Id. at pp. 34-35.) As such, we will consider the merits of father’s

claim.

         A. Relevant Law

         “A disposition order granting reunification services must provide for visitation

between a child and parent ‘as frequent as possible, consistent with the well-being of the

child.’ ” (In re T.M. (2016) 4 Cal.App.5th 1214, 1218 (T.M.); see § 362.1,

subd. (a)(1)(A).) “[D]ependency law affords the juvenile court great discretion in

deciding issues relating to parent-child visitation, which discretion we will not disturb on

appeal unless the juvenile court has exceeded the bounds of reason.” (In re S.H. (2011)

197 Cal.App.4th 1542, 1557-1558.) “The abuse of discretion standard warrants that we

apply a very high degree of deference to the decision of the juvenile court.” (In re J.N.

(2006) 138 Cal.App.4th 450, 459.)

         B. The Court Did Not Abuse its Discretion

         The court has the authority and responsibility to define the rights of the parties to

visitation. (In re Jennifer G. (1990) 221 Cal.App.3d 752, 757.) “The definition of such a

right necessarily involves a balancing of the interests of the parent in visitation with the

best interests of the child.” (Ibid.) In balancing these interests, the court determines the

frequency and length of visitation. (Ibid.) “The court may, of course, impose any other

conditions or requirements to further define the right to visitation in light of the particular

circumstances of the case before it.” (Ibid.)

         At the detention hearing on August 25, 2020, the court ordered there to be no

contact between father and J.T. It also ordered supervised visitation between father and

                                               12
the child once a week, and it authorized CFS to increase the frequency and duration. The

court specified his visits were to be separate from mother’s visits, in light of the no-

contact order and the fact that father and mother lived together. At the

jurisdiction/disposition hearing, the court changed the visitation order and ordered

father’s visits to be unsupervised, twice a week, and it set a six-month hearing for March

15, 2021. Subsequently, at the six-month review hearing, the children’s counsel

requested the court to revert the visitation order back to supervised visits, once a week.

       The court properly exercised its discretion in changing the visitation order back to

supervised visits since the record shows that father failed to comply with its orders. The

court ordered there to be no contact between father and J.T. in light of the alleged abuse.

Prior to the jurisdiction/disposition hearing, when CFS recommended the court change

father’s visits to be unsupervised, it also set forth the objectives of father’s services,

including showing his ability to supervise, guide, and correct the child, paying attention

to her health, safety, and well-being, and being nurturing and supportive at visits. The

record shows that the maternal grandmother initially dropped off the child at father’s

place and picked her up for father’s visits. After she stopped dropping off the child,

mother always picked up and dropped off the child for father’s visits. If father did come

with mother, he never came inside, but would just stay in the car. On one occasion when

mother came to pick up the child, the maternal grandmother saw father sitting in the car

with J.T. on his lap. Upon realizing the maternal grandmother saw them, J.T.

immediately got off father’s lap. Father was in clear violation of the court’s no-contact



                                              13
order. The no-contact order was in place for J.T.’s protection and father’s compliance

with it was required.

       Furthermore, father told the social worker that he and mother picked up the child

for his visits. When the social worker reminded him that his visits were specifically for

him to spend time bonding with the child and that mother had her own visitation

schedule, he said it was his time, and he wanted to have mother at his visits. Although he

said he “shared his visiting time with [mother],” the social worker believed that mother

was the one feeding the child, changing her diapers, and tending to her needs. He was

simply present at his own visits. The social worker appears to have speculated that

mother was the one feeding the child and changing the diapers during father’s visits but

there is no evidence to support that conclusion. Nevertheless, father’s actions in having

mother accompany him on his visits was yet another violation of the juvenile court’s

orders designed to protect the children and achieve the case objectives.

       We note that, although father completed a parenting program and individual

counseling, he did not appear to have fully benefitted from them. He continued to

minimize his role in the physical abuse of J.T., pointing out that he only gave her two

lashes and she did not get any bruises. Moreover, father did not think the abuse was a

good enough reason to remove the child from his care. Thus, the child was still at risk of

similar harm, especially if the visits with father were unsupervised.

       In view of father’s complete disregard for the court’s orders, his apparent failure to

work on his objectives, and his continued rationalization and minimization of the abuse,

we conclude the court properly exercised its discretion in reverting his visits back to

                                             14
being supervised, once a week. He needed supervision to ensure compliance with the

court’s orders and to protect the well-being of the child. (See T.M., supra, 4 Cal.App.5th

at p. 1218.)

       C. The Court Did Not Make a Finding on the Reasonableness of Father’s

Services

       Father argues that the reduction of his visits deprived him of reasonable services

and that the interim visitation order “should be reversed with a finding that [he] was not

offered reasonable reunification services.” As respondent points out, the court did not

make a finding of reasonable services at the March 15, 2021 hearing, since father set the

matter contested, and the court continued the hearing to May 24, 2021. Thus, there is no

reasonable services finding to appeal. Moreover, it is not our role on appeal to make such

finding. Rather, the juvenile court shall determine whether reasonable services have been

provided. (See § 366.21, subd. (e)(8).)

       In any event, father appears to be making the same argument that the court erred in

reducing his visits to once a week, supervised, but just framed in terms of the order being

unreasonable. He again argues that “insufficient evidence supported the order restricting

[his] visits to once a week which was not as frequent as possible consistent with the

child’s well-being,” and concludes that, “[a]s follows, the once a week visitation order

did not constitute reasonable reunification services since there is no way for an infant to

retain a meaningful bond with once a week for two hours visitation.” As discussed ante,

the court properly modified father’s visitation in light of the circumstances. We note the



                                             15
court gave CFS the authority to change the visits back if he and mother complied with the

orders and made progress in therapy. (See § B., supra.)

                                     DISPOSITION

      The juvenile court’s order is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                             FIELDS
                                                                                       J.


We concur:


RAMIREZ
                       P. J.


MILLER
                          J.




                                           16